Citation Nr: 9913769	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-29 813	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of service-connected major depression with 
obsessive compulsive features, currently rated as 50 percent 
disabling.

2.  Evaluation of service-connected migraine headaches, 
currently rated as 30 percent disabling.  

3.  Evaluation of service-connected post-operative residuals 
of a left knee injury, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
following a February 1994 decision by the Jackson, 
Mississippi RO which granted service connection for major 
depression with obsessive compulsive features, residuals of a 
left knee injury, and migraine headaches.  A zero percent 
rating was assigned to the left knee disability and ten 
percent ratings were assigned to the migraine headaches and 
psychiatric disability.  The award of service connection and 
compensable ratings were made effective from September 21, 
1993.

Thereafter, by a February 1995 hearing officer's decision, 
the veteran's service-connected migraine headaches and major 
depression were each re-evaluated as 30 percent disabling, 
effective from September 21, 1993.  Subsequently, by a 
September 1995 decision, the RO assigned a 10 percent rating 
for the veteran's left knee disability, effective from 
September 21, 1993.  By a November 1998 action, a 50 percent 
rating was assigned for service-connected psychiatric 
disability, effective from December 18, 1997.



FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability 
affects his industrial adaptability such that he is unable to 
maintain gainful employment.

2.  The veteran's migraine headaches do not cause very 
frequent completely prostrating and prolonged attacks.

3.  The veteran's left knee disability is manifested by no 
more than slight instability.


CONCLUSIONS OF LAW

1.  A rating of 100 percent for major depression is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.132 ( Diagnostic Code 9404) (1996).

2.  A rating greater than 30 percent for migraine headaches 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a ( Diagnostic Code 8100) (1998).

3.  A rating greater than 10 percent for left knee disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Code 5257) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that major depression is manifested by 
increased symptomatology that makes it impossible for him to 
obtain or retain employment.  Specifically, it is maintained 
that he has problems with anger, auditory hallucinations, 
social isolation, paranoia, memory loss, self-mutilation, and 
depression.  It is also contended that he requires continuous 
treatment for his psychiatric impairment.  The veteran 
further contends that he has a constant headache that is 
unrelieved by medication which frequently flares so that he 
experiences intense pain for upwards of three days at a time.  
Additionally, he asserts that his migraine headaches have 
made it impossible for him to obtain or retain employment.  
As for the left knee disability, it is maintained that the 
evaluation currently in effect is not adequate.  The veteran 
asserts that residuals of his left knee injury have become 
worse over time, being manifested by chronic pain, swelling, 
and instability.

Factual Background

Service medical records show that the veteran was 
hospitalized in January 1993 because of, among other things, 
major depression and chronic headaches.  Thereafter, a 
January 1993 record, as well as the veteran's August 1993 
separation examination, indicate that the veteran had a 
history of treatment for depression and obsessive compulsive 
disorder for which he was taking Prozac and receiving 
therapy. 

The service medical records also show that the veteran 
injured his left knee in April 1991 in a motor vehicle 
accident.  The initial diagnosis was a possible ligament 
tear.  The diagnosis was later changed, in October 1991, to 
medial meniscus tear.  In November 1991 the veteran underwent 
an arthroscopic partial medial meniscectomy.

As for service-connected migraine headaches, service medical 
records show complaints and treatment for headaches, blurred 
vision, and nausea dating back to March 1988.  The initial 
diagnosis was sinusitis and/or rhinitis.  Additionally, the 
service medical records show that the veteran sustained two 
head injures in November 1989.  Starting in approximately May 
1990 the veteran's headaches were characterized as migraine 
headaches.  Subsequent neurological examinations diagnosed 
the veteran with post traumatic-tension-vascular headaches. 

At a November 1993 neuropsychiatric examination, the veteran 
reported a history of an obsessive compulsive disorder and 
depression that began in service when an officer sexually 
harassed his wife.  He thereafter became very depressed, had 
nightmares, was lonely, and felt no one understood him.  He 
also felt fed up with everything and began sleeping poorly.  
He then developed obsessive compulsive-type problems.  On 
examination, he was oriented in all spheres, alert, and no 
psychotic thoughts were seen.  However, mild anxiety, 
depression, and psychomotor retardation were seen.  The 
diagnoses were depression and obsessive compulsive disorder.

At a November 1993 orthopedic examination, the veteran 
reported that he had injured his left knee in a 1991 motor 
vehicle accident and thereafter underwent an arthroscopic 
meniscectomy.  On examination, the left knee had 0 degrees of 
extension and 130 degrees of flexion.  There was 1+ global 
ligamentous laxity and a positive McMurray's sign.  The 
diagnosis was history of left knee meniscal injury with 
positive McMurray's sign.  Additionally, the examiner opined 
that there was no evidence of post-traumatic osteoarthritis 
and the injury was specifically a soft-tissue injury.

With respect to his migraine headaches, the November 1993 
neuropsychiatric examination report shows that he reported a 
history of migraine headaches.  The examiner noted that the 
record showed that the veteran had been diagnosed with 
traumatic headaches with vascular components following a head 
injury.  However, a CAT scan at that time was negative.  The 
veteran's treatment history also showed that he received 
multiple treatments for migraine headaches.  It also showed 
he had tried numerous medications, including antidepressants, 
narcotics, calcium, channel blockers, DHE, and Depakote.  The 
veteran reported that he had approximately one headache a 
day, that he had extreme sensitivity to light which required 
him to wear dark glasses all day long, and that he 
occasionally had blurred vision.  He reported that he 
occasionally would pass out.  He indicated that he continued 
to give himself DHE injections.  The diagnosis was post-
traumatic headaches with a tension-vascular component.

Available post-service VA treatment records show complaints 
of or treatment for fits of anger, auditory hallucinations, 
paranoia, problems sleeping, and a suicide attempt.  See VA 
treatment records dated in June 1994, September 1994, 
September 1995, December 1995, January 1996, April 1996, and 
October 1996.

Moreover, private treatment records from Duplin General 
Hospital, Inc., dated in June 1994, also show that the 
veteran was hospitalized on account of problems with anger 
which had been manifested by his firing a handgun into the 
floor, breaking things, and throwing furniture around.  It 
was also reported that the veteran on this occasion, as well 
as other occasions, cut his arm and/or abdomen when he became 
angry.  The records further show that the veteran suffered 
from auditory hallucinations, poor sleep, and decreased 
memory.  Additionally, the veteran reported that he had no 
friends, that he was depressed, and had poor coping skills, 
poor self-esteem, and a poor relationship with his family.  
It was also noted that the veteran was married with children, 
but that he had not worked since February 1994.

On examination, he was poorly dressed.  He was also groggy 
and sleepy from medication.  His gait was slow but 
appropriate and his speech was slow but normal.  His 
sensorium was clear outside of being sleepy from taking 
medication.  He was oriented in all three spheres.  He could 
not remember 3 out of 3 objects.  He had good intermediate 
and remote memory even with the difficulty in his recall.  
His affect was depressed.  He also claimed to have auditory 
hallucinations and trouble sleeping.  Physical examination 
also disclosed multiple self-inflected abrasions on his 
extremities.  Other examiners also opined that the veteran 
was a potential danger to others as well as himself.

Various psychological tests were conducted during the 
veteran's hospitalization, and the examiner opined that the 
test results were normally seen in a person who had an 
inability to concentrate and was having an energy drain due 
to depression and worry.  The Zung Depression Scale showed 
the veteran had a medium range of depressive symptomatology.  
The Sentence Completion Test showed him to be dealing with 
guilt and shame over the fact that he was not home taking 
care of his wife and kids.  The MMPI showed the veteran to be 
under psychological distress in many areas.  Moreover, the 
examiner opined that the scoring indicated that the veteran 
might decompensate under stress and become suicidal or 
homicidal.  Upon admission, his Global Assessment of 
Functioning (GAF) score was 35.  Upon discharge his GAF score 
had gone up to 55.

With respect to the left knee, VA treatment records show that 
the veteran complained of left knee pain and was prescribed a 
knee brace.  However, examinations showed no effusion or loss 
of motion.  He had some tenderness.  The diagnoses included 
chronic left knee sprain and, following an August 1995 
magnetic resonance imaging evaluation (MRI), a meniscus tear.  
See VA treatment records dated in March 1995, May 1995, June 
1995, August 1995, and September 1995.

As for his headache claim, VA treatment records and private 
treatment records show his having a history of migraine 
headaches.  He has reported that he wears dark sunglasses to 
help prevent the onset of his migraine headaches, and he 
takes medication to treat the migraine headaches (e.g., 
ergotamine injections six times a week and dihydroergotamine 
periodically).  See VA treatment records dated in January 
1994, June 1994, August 1994, May 1995, June 1995, September 
1995, December 1995, January 1996, May 1996, June 1996, 
August 1996, October 1996, and November 1996.  Additionally, 
private treatment records from Duplin General Hospital, Inc., 
dated in June 1994, also show that the veteran was diagnosed 
with severe migraine headaches.

The veteran and his wife gave testimony at a personal hearing 
at the RO in August 1994.  The veteran said that his service-
connected migraine headaches aggravated his depression 
because he was not able to do anything when he had a migraine 
headache.  The veteran reported that, because of his 
depression, he had no friends except for his wife and father.  
Moreover, he reported that he had blackouts and, during his 
blackouts, he punished himself by running a razor blade 
across his arms, stomach, or chest. 

The veteran's wife testified that periodically the veteran 
would just "snap."  Specifically, she reported that for no 
particular reason the veteran would suddenly start throwing 
things around and out of the house.  However, the morning 
after such an episode, the veteran has had no recollection of 
his actions.  She reported that these incidents normally 
occurred after the veteran had become fed up with his 
inactivity during a migraine headache attack or after a 
number of migraine headache attacks.

The veteran also testified that, since his knee injury in 
service, he has experienced pain and swelling after walking 
as little as 50 yards.  Additionally, he reported that his 
knee periodically popped out and he has had to twist it back 
into place.  The veteran also reported that he had been 
prescribed a knee brace after his original injury and that he 
had continued to use it since that time.  He said that he 
took medication such as Motrin for his knee pain.  

Regarding the migraine headache claim, the veteran testified 
that he had light sensitive eyes and that light triggered 
migraine headaches.  Therefore, he constantly wore dark 
glasses.  The veteran reported that, when a migraine headache 
starts, he is bedridden by it.  He either lies in bed or on a 
couch in a dark room until it dissipates.  His migraine 
headaches can last as long as 24 hours and occur 
approximately every other day.  Additionally, he reported 
that he cuts himself to help take away the pain of his 
migraine headache (the pain from the cut allowed him to 
concentrate on something besides the pain in his head).  The 
veteran also reported that he experienced a chronic headache 
in between the times his migraine headaches appeared.  The 
veteran testified that, when he experiences a migraine 
headache, he is extremely sensitive to all noise (his own 
heartbeat), his vision blurs, he has ringing in his ears, and 
he experiences nausea (with vomiting on occasion).  The 
veteran reported that his migraine headaches could be 
triggered by, among other things, hitting his head, a 
television being turned on, or constant noise (e.g., a 
washing machine).  The veteran and his wife both reported 
that the veteran was on several very strong medications for 
his migraine headaches that he took daily.

The veteran indicated that he had been turned down for 250 
jobs because of his service-connected disabilities.  
Moreover, some of his prospective employers told him, off the 
record, that the reason he was not hired was because of his 
disabilities (veteran didn't say which disability).  
Specifically, at his last job, which he had for a week, he 
was replaced after he felt a migraine headache coming on and 
took a syringe out to give himself an injection of his 
medication.  On another occasion, he lost a job with the 
Department of Transportation (DOT) because he was found unfit 
to drive for them.  The examining physician told him that, 
given the medication he was taking for his migraine 
headaches, she was not going to let him drive a truck. 

At a September 1994 neuropsychiatric examination, the veteran 
reported that he began having psychiatric difficulties some 
two years earlier while in the military when a colleague who 
outranked him tried to coerce his wife into having sexual 
relations.  He was treated at that time for depression and 
obsessive/compulsive disorder.  On mental status examination, 
the veteran was alert and cooperative.  He wore sunglasses, 
was casually dressed, answered questions, and volunteered 
information.  There was no looseness of associations or 
flight of ideas.  There were no bizarre motor movements or 
tics.  His mood was calm and pleasant.  His affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  He denied suicidal 
ideation.  He was oriented in all three spheres.  Memory 
(both recent and remote) was good.  Insight, judgment, and 
intellectual capacity appeared to be adequate.  However, he 
admitted to a period of time when he would take a razor blade 
and superficially cut his forearms and chest to "relieve the 
tension and relieve the depression."  Yet, there were 
currently no such impulses.  The diagnosis was possible major 
depression and obsessive-compulsive disorder.  The examiner 
opined that, because of the veteran's symptoms, psychological 
testing should be performed again to ascertain the true 
nature and extent of his symptoms.  

At an October 1994 VA psychological examination, the veteran 
reported his history as outlined above.  The veteran 
described his marriage as strained, but indicated that he 
related very well with his three children.  Also, he reported 
that, prior to his hospitalization at Duplin General 
Hospital, he believed that his wife was attempting to poison 
him.  At the time of the October 1994 evaluation, he did not 
think his wife was attempting to poison him; however, he 
remained generally suspicious of her motives for remaining 
married to him.  He said that he was obsessed with certain 
thoughts, and that he was also bothered by having to check on 
things.  He reported that he had virtually no close friends 
and preferred to remain socially isolated.  The veteran also 
reported that, since his discharge, he had been arrested on 
one occasion when his mother tried to have him committed 
after he allegedly threatened to blow up her house.  

On examination, his affect was blunted.  His manner was 
depressed, withdrawn, and sad.  He was slightly overweight 
and had a chronically sad facial expression.  He related in a 
polite deferential manner with the examiner.  Yet, he did not 
relax at any time or become animated.  He was cooperative and 
was not hostile.  Thought processes were well developed.  
Cognitive functioning appeared to be intact.  Intellectual 
functioning level was estimated to be in the average range.  
However, thought content contained evidence of auditory 
hallucinations as well as paranoid ideations.  He was not 
oriented to date.  The examiner opined that the results of 
psychological tests suggested the presence of an underlying 
major depressive disturbance with the potential of the 
development of unusual mentation when under stress.  
Additionally, there was evidence of the presence of a major 
personality disorder with borderline obsessive-compulsive and 
paranoid features most prominent.  Moreover, the examiner 
opined that the veteran's depressive disturbance, which began 
in service, had worsened over time.  Additionally, a sense of 
futility and hopelessness prevail in his mentation.  The 
veteran manifested instability in self-image, mood, and 
relationships with others.  There was also diminished 
involvement with the external world and inflexibility in a 
variety of contexts and a pattern of ritualistic behavior.  
Certain test responses revealed the profile of an individual 
who was quite detached and estranged from others and one who 
had deep-seated feelings of inferiority and a deepening sense 
of worthlessness and hopelessness.  The diagnoses were Axis 
I: major depression, recurrent, with mood congruent psychotic 
features and dysthymia, primary, early onset (provisional); 
Axis II: personality disorder with borderline, obsessive 
compulsive, paranoid features; Axis IV: severe.  Current GAF 
was 40 with the highest GAF in the past year of 50.

At a September 1994 VA joints evaluation, the veteran 
complained that he was unable to run.  Moreover, standing or 
walking for long periods of time caused pain.  Additionally, 
certain knee movements caused pain.  On examination, there 
was full range of motion; no joint swelling, redness or 
increased warmth; and no crepitus.  X-rays revealed no 
significant adverse pathology.  The diagnosis was injury to 
the left knee, postoperative, with residuals.

At the September 1994 neuropsychiatric examination, the 
veteran stated that he had had two types of headaches for the 
previous five years or so--one was a constant headache 
located in the frontal area and the other was an intermittent 
headache that occurred three to four times a week and was 
much more severe.  He stated that the migraine headache 
lasted about three days and was located all over his head.  
The migraine headaches were described as sharp, sometimes 
steady, and sometimes throbbing.  Fumes, odors, and some 
foods aggravated it.  Fiorinal reportedly provided some 
relief.  Neurologic examination and cranial nerve examination 
were within normal limits.  Additionally, motor systems, 
muscle tone, and deep tendon reflexes were normal.  Pain and 
sensory tracts, as well as coordination, were intact.  The 
diagnosis was headaches, without neurologic sequelae.

Analysis

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (1998).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).


A.  Major Depression

Before specifically addressing the question of the propriety 
of an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for a higher rating must now include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308, (1991).  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used to 
assign a rating.  Id.  (The Board notes that the veteran was 
advised of the new criteria in a November 1998 supplemental 
statement of the case.)

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  A 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id. 

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 70 percent 
rating is assignable when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Id. 

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.  The Board notes that, while the November 
1993 VA examiner only characterized the veteran's disability 
as causing mild anxiety, depression, and psychomotor 
retardation, more recent private and VA treatment records 
suggest that the veteran's symptomatology is significantly 
more disabling.

Specifically, the veteran has been followed for fits of 
anger, auditory hallucinations, paranoia, problems sleeping, 
a suicide attempt, self inflicted cuts to his arm, leg or 
abdomen.  He has at times been unable to remember 3 out of 3 
objects, and his affect is depressed.  Moreover, there is an 
indication that the veteran has no friends or associates 
other than very close relatives.  He has poor coping skills, 
poor self-esteem, and a poor relationship with his family.  
The veteran was also reported as a potential danger to others 
as well as to himself.  See VA treatment records dated in 
June 1994, September 1994, September 1995, December 1995, 
January 1996, April 1996, and October 1996.  Also see private 
treatment records from Duplin General Hospital, dated in June 
1994.

Clinical testing from Duplin General Hospital showed an 
inability to concentrate, a medium range of depressive 
symptomatology, guilt and shame, and psychological distress 
in many areas.  Moreover, the examiner opined that the 
scoring of certain tests indicated that the veteran might 
decompensate under stress and become suicidal or homicidal.  
The veteran's disability was also clinically characterized in 
June 1994 as being "severe."  Tellingly, the veteran's GAF 
score upon admission was 35 and this score had only risen to 
55 upon discharge.

On examination in September 1994, the veteran continued to 
admit to periods of time when he would take a razor blade and 
superficially cut his forearms and chest to "relieve the 
tension and relieve the depression."  At his October 1994 VA 
examination, he reported that he was generally suspicious of 
his wife, was quite obsessed with thoughts of self-
punishment, was still bothered by having to check on things, 
had virtually no close friends, and preferred to remain 
socially isolated.  It was opined that his affect was 
blunted, his manner was depressed, withdrawn, and sad, his 
thought content contained evidence of auditory hallucinations 
as well as paranoid ideations, and he was not oriented to 
date.  Clinical testing suggested the presence of an 
underlying major depressive disturbance with the potential 
for development of unusual mentation when under stress.  The 
veteran manifested an instability in self-image, mood, and 
relationships with others; he had diminished involvement with 
the external world and inflexibility in a variety of 
contexts, and a pattern of ritualistic behavior.  His profile 
was of an individual who was quite detached and estranged 
from others.  The examiner also opined that the veteran's 
depressive disturbance, which began in service, had worsened 
over time.  The examiner also clinically characterized the 
veteran's service-connected major depression as "severe."  
In addition, this examiner also assigned a GAF score of 40.  
(The Board notes that under DSM IV a GAF score of between 40 
and 50 would mean that the veteran had "some impairment in 
reality testing . . . or major impairment in several areas. . 
."  American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.)

Given the status of the veteran's mental condition as noted 
above, the Board finds that the evidence regarding the claim 
for a higher evaluation is at least in relative equipoise.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran meets the schedular criteria for a 
total rating under the old rating criteria.  The September 
1994 and October 1994 VA examinations strongly suggest such a 
result and subsequently assigned GAF scores support such a 
conclusion.  Accordingly, a 100 percent rating is warranted 
for major depression under the criteria in effect prior to 
November 7, 1996.  Consequently, a discussion of the new 
criteria and whether the facts support a higher rating under 
such provisions is not necessary. 

B.  Migraine Headaches

Turning to the issue of evaluation of the veteran's service-
connected migraine headaches, the Board notes that service 
connection has been granted for migraine headaches, and this 
disability has been evaluated by the RO as 30 percent 
disabling under Diagnostic Code 8100 (migraine headaches).  
Accordingly, the veteran will only be entitled to a 
disability rating in excess of 30 percent if his migraine 
headaches cause very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1998). 

In the veteran's case, he had difficulties with recurrent 
migraine headaches in service which were described as post-
traumatic--tension--vascular headaches.  When examined by VA 
in November 1993, he complained of daily headaches that 
required him to wear dark glasses all day long and 
occasionally caused blurred vision as well as caused him to 
pass out.  The examiner also noted that the veteran's claims 
file showed that he had been previously diagnosed with 
traumatic headaches with a vascular component and the veteran 
had received multiple treatments and was tried on numerous 
medications, including narcotics, calcium, channel blockers, 
DHE, and Depakote.  Moreover, the veteran reported that he 
gave himself DHE injections.  

VA treatment records also show that the veteran wore dark 
sunglasses to help prevent the onset of his migraine 
headaches and took various migraine headache medications 
(i.e., an ergotamine injection six times a week and 
dihydroergotamine periodically).  Additionally, private 
treatment records from Duplin General Hospital, Inc., dated 
in June 1994, also show that the veteran was diagnosed with 
"severe" migraine headaches.  At the veteran's August 1994 
personal hearing he reported that his migraine headaches 
occurred approximately every other day, could last as much as 
24 hours, and required him to lie in bed or on a couch in a 
dark room until it dissipated.  He also reported that the 
migraine headaches caused extreme sensitivity to noise, 
blurred vision, ringing in his ears, and nausea.  The veteran 
also described incidents when his migraine headaches caused 
him to lose a job or to be unfit to work a job that required 
him to drive a truck.  

Finally, at a September 1994 neuropsychiatric examination, 
the veteran continued to complain of migraine headaches and 
reported that he had two types of headaches (one was constant 
and located in the frontal area and the other was 
intermittent, occurred three to four times a week, was much 
more severe, lasted about three days and was located all over 
his head).  His migraine headaches were described as sharp, 
sometimes steady, and sometimes throbbing.  They were also 
reported to be aggravated by fumes, odors, and some foods.  
It was also reported that Fiorinal relieved them.  

The evidence relating to the veteran's headache disorder is 
significant as much for what it does not show as what it 
does.  Although the veteran has reported having frequent 
severe migraine headaches, there is no objective confirmation 
of this.  It appears that he takes significant medication for 
his migraine headaches, but there is no clinical support for 
the veteran's recitations regarding the severity of his 
symptoms.  He has indicated that his headaches are so severe 
that he must lie down; however, the Board finds that his 
explanation of the frequency of prostrating attacks is not 
credible.  In short, it appears that there would rarely be a 
time when the veteran was not prostrate due to migraine 
headaches if he is to be believed regarding the frequency and 
extent of such headaches.  Given other descriptions in the 
record, especially those regarding his daily activity, it 
appears more likely that the veteran engages in activities at 
home and elsewhere such that significant questions are raised 
as to his veracity regarding the frequency of prostrating 
headaches.  A review of the record on appeal, including the 
veteran's November 1993 and September 1994 VA examinations, 
as well as the voluminous VA treatment records, fails to 
disclose a single incident when the veteran was seen because 
of completely prostrating migraine headaches.  Consequently, 
the Board finds that a higher rating is not warranted.  This 
is true throughout the period of time during which his claim 
has been pending.  Fenderson, supra.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3 (1998), but does not find the evidence 
of such approximate balance as to warrant its application. 

C.  Left Knee Disability

Service connection has been granted for left knee disability 
under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability of the knee).  See RO decision entered in 
February 1994.  The criteria of Diagnostic Code 5257 allow 
for a 10 percent rating when there is slight impairment due 
to recurrent subluxation or lateral instability.  Diagnostic 
Code 5257.  When such impairment is moderate, a 20 percent 
rating is assignable, and when it is severe, a 30 percent 
rating is assignable.  Id.  

Initially, the Board notes that the guidance provided by the 
Court in DeLuca v. Brown, 8 Vet.App. 202 (1995), generally 
must be followed in adjudicating claims for higher ratings 
under the Diagnostic Codes relating to the knee.  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 (1998) and 38 C.F.R. § 4.45 (1998), are only for 
consideration in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet.App. 7, 11 (1996).  Therefore, because Diagnostic Code 
5257 does not contemplate loss in range of motion, other 
considerations, such as limitation of motion or pain with 
use, are not to be undertaken when evaluating the veteran's 
disability.  Id.

The evidence described above indicates that the veteran has 
at times complained of his knee giving way.  At the November 
1993 examination, 1+ global ligamentous laxity was noted.  
Yet, more recently, a September 1995 VA examiner did not 
report any laxity or subluxation.  Consequently, given the 
slight degree of laxity shown, if any, a disability rating in 
excess of 10 percent under Diagnostic Code 5257 is not 
warranted.  See also 38 C.F.R. § 4.14 (1998). 

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3 (1998), but does not find the evidence 
of such approximate balance as to warrant its application.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.


ORDER

An evaluation of 100 percent for major depression with 
obsessive compulsive features is granted, subject to the laws 
and regulations governing the award of monetary benefits.  
(See the Remand below.)

Evaluation greater than 30 percent for migraine headaches is 
denied.

Evaluation greater than 10 percent for left knee disability 
is denied.


REMAND

Given the award of a total rating for service-connected 
psychiatric disability, and because the most recent award of 
the 50 percent rating was made effective by the RO in 
December 1997, rather than September 21, 1993, the question 
is raised as to the propriety of a staged rating, which in 
turn requires consideration of the proper effective date for 
the award of the 100 percent rating granted above.  
Fenderson, supra.  However, such a question has not been 
specifically developed for appellate review.  See Grantham v. 
Brown, 114 F3d 1156 (Fed. Cir. 1997).  Consequently, the 
effective date questions must first be addressed by the RO 
before the Board may act.  So that this may be done, the 
psychiatric disability rating issue is remanded.

This issue is REMANDED to the RO for the following actions:

The RO should address the effective date 
questions raised by its previous award of 
a staged rating and by the Board's grant 
of a total rating for service-connected 
psychiatric disability.  A supplemental 
statement of the case should be prepared, 
and the veteran should be given an 
opportunity to respond.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

